Petitions for Writ of Mandamus and Habeas Corpus Dismissed and
Memorandum Opinion filed November 17, 2016.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-16-00902-CR
                               NO. 14-16-00903-CR


                    IN RE MCKINLEY BROOKS, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                       WRIT OF HABEAS CORPUS
                             405th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 15-CR-0525

                        MEMORANDUM OPINION

      On November 9, 2016, relator McKinley Brooks filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to order the Honorable
Michelle Slaughter, presiding judge of the 405th District Court of Galveston
County, to release relator on a personal bond or bail due to delay caused by the
state’s motions to continue the trial and to require relator’s presence in court at all
pretrial hearings. Relator also filed a petition for writ of habeas corpus asking this
court to dismiss the case against relator due to the violation of his right to a speedy
trial or to order DNA evidence excluded at trial.

      Relator is requesting habeas corpus relief in both petitions. The courts of
appeals have no original habeas-corpus jurisdiction in criminal matters. In re
Ayers, No. 14-16-00274-CR, — S.W.3d —, 2016 WL 1533747, at *1 (Tex.
App.—Houston [14th Dist.] Apr. 14, 2016, orig. proceeding). Original jurisdiction
to grant a writ of habeas corpus in a criminal case is vested in the Texas Court of
Criminal Appeals, the district courts, the county courts, or a judge in those courts.
Tex. Code Crim. Proc. Ann. art. 11.05 (West 2015); Ayers, 2016 WL 1533747, at
*1. Therefore, this court is without jurisdiction to consider relator’s requests for
habeas corpus relief.

      Relator alternatively requests that we order the court to hold hearings on his
pretrial writ of habeas and other pretrial motions. However, relator mentions that
he is represented by counsel in the underlying case. A criminal defendant is not
entitled to hybrid representation. Robinson v. State, 240 S.W.3d 919, 922 (Tex.
Crim. App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995).
The issues relator raises in his pro se petition for writ of mandamus relate directly
to a criminal proceeding in which he is represented by counsel. Therefore, in the
absence of a right to hybrid representation, relator has presented nothing for this
court’s consideration. See Patrick, 906 S.W.2d at 498.




                                          2
      Accordingly, we dismiss relator’s petition.     We further deny relator’s
motions to proceed in forma pauperis.


                                 PER CURIAM


Panel consists of Justices Christopher, Jamison, and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        3